By JUDGE DUNCAN M. BYRD, JR.
The issue in this case involves an interpretation of Code of Virginia, 1950, as amended, § 46.1-45(f) which provides:
The exemptions contained in this section shall also apply to any motor vehicle, trailer or semitrailer, so as to permit its operation on the highway between a sawmill or sawmill site and the farm of the owner of such motor vehicle for a distance not to exceed ten miles for the purpose of hauling sawdust, shavings, slab wood, and other wood wastes.
The facts in brief are that the Defendant was operating a vehicle within the ten mile limitations of Section 46.1- 45(f), hauling sawdust from a sawmill site to his home. The Defendant, is a tenant at will of a certain parcel of land consisting of a mobile home and three garden plots. The Defendant was unemployed and the produce from the garden plots while not being sold or bartered provided the primary source of subsistence for the Defendant and his spouse.
The narrow issue for the Court’s resolution is whether or not the Defendant’s home/garden plot operation is a farm within the meaning of Code of Virginia, 1950, as amended, § 46.1-45(f). I have reviewed various definitions of the word "farm" and believe that on the date in question that the above home/garden operation was a farm within *363the context of § 46.1-45(f) and therefore the Defendant was exempt from registration requirements, etc.
This action should be dismissed and the defendant acquitted.